DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/30/2019 and 12/18/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-10, 13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al (9,798,251) (hereinafter “Lafarre”).
Regarding claim 1, Lafarre discloses a holding apparatus (col 20, lines 30-40, fig.18), which is configured for electrostatic holding of a component (W,MA), comprising: a plate-shaped base body (100a) with a plurality of projecting burls (106), front surfaces of which span a burl support plane (surface of 106) for the component (W, MA), and an electrode device 
Regarding claim 2, Lafarre discloses the holding apparatus according to claim 1, wherein the dielectric layer (col 20, line 16-17) is formed of a shape-retentive dielectric disc (22, fig.18).
Regarding claim 3, Lafarre discloses the holding apparatus according claim 1, wherein the burls (106, fig.18) protrude through holes in the dielectric layer (22), wherein a lateral spacing (spacing between 106 and 22) is formed between the dielectric layer (22) and the burls (106).
Regarding claim 7, Lafarre discloses the holding apparatus according to claim 1, wherein the electrode layer (34-36, fig.18) is connected with the insulating layer (32) by way of an adhesion-promoting surface (col 21, lines 34-43).
Regarding claim 8, Lafarre discloses the holding apparatus according to claim 7, wherein the electrode layer (34-36, fig.18) is connected with the insulating layer (32) by way of an adhesion-promoter layer (col 21, lines 34-43).
Regarding claim 9, Lafarre discloses the holding apparatus according to claim 1, wherein the holding apparatus (col 20, lines 30-40, fig.18) is configured for electrostatic holding of a silicon wafer (col 21, lines 35-36).
Regarding claim 10, Lafarre discloses a method (see fig.10-18) for the production of a holding apparatus (col 20, lines 30-40, fig.18), which is configured for electrostatic holding of a component (W, MA, fig.18), comprising the steps: provision of a plate-shaped base body (100a) with a plurality of projecting burls (106), front surfaces of which span a burl support plane (top surface of 106) for the component (W, MA), and production of an electrode device (22, 32, 34-36) in spacings between the burls (space between 106), wherein a plastic insulating layer (32), which is connected with the base body (100a), an electrode layer (34-36) and a dielectric layer is formed (22), wherein the electrode layer (34-36) is arranged between the insulating layer (32) and the dielectric layer (22), wherein a predetermined gap spacing (spacing between top of 22 and surface of 106, see fig.18) is set between the burl support plane (top of 106) and a top side of the dielectric layer (top surface of 22), wherein the production of the electrode device comprises the steps of: provision of a dielectric disc (22) from an inorganic dielectric (col 16, lines 58-59), wherein the dielectric disc has recesses (spacing for 106 between 22), which are arranged to receive the burls (106), and on one side the electrode layer (34-36), coating at least one of the base body (100a) with the burls (106) and the side of the dielectric disc (22) provided with the electrode layer with a flowable, curable plastic (32, col 17, lines 36-37), placing of the 
Regarding claim 13, Lafarre discloses the method according to claim 10, wherein: the recesses comprise depressions (25) in the side of the dielectric disc provided with the electrode layer (34-36), wherein the depressions (25) have bottom surfaces (27), which extend parallel to an extension of the dielectric disc (22), the dielectric disc (22) is aligned relative to the burl support plane (surface of 106) through the placing of the dielectric disc (22) with the bottom surfaces onto the burls (106), and after the curing of the plastic the dielectric layer (32, fig.18) (col 17, lines 21-22) is formed through removing the dielectric disc (22), until the burls (106) are exposed and the gap spacing is formed (spacing between top of 22 and surface of 106, see fig.18).
Regarding claim 15, Lafarre discloses the method according to claim 13, wherein the dielectric disc (22, fig.18) is removed first by way of an abrasive method (col 18, lines 29-30) with the burls (106) as reference (top surface of 106), until the burls are exposed (106, see figs  an etching method (col 17, lines 10-12), in order to set the gap spacing (spacing between top of 22 and surface of 106, see fig.18).
Regarding claim 16,  Lafarre discloses the method according to one of claims 13, wherein edge sections of the insulating layer (edge of 32, fig.18), which abut the burls (106), are removed (col 18, lines 29-30), such that a spacing (spacing between top of 22 and surface of 106, see fig.18) is formed between burl support plane (plane of 106) and the surface of the edge sections (surface of 32) of the insulating layer (32, fig.18).
Regarding claim 18, Lafarre discloses the method according to claim 10, wherein the holding apparatus (col 20, lines 30-40) is configured for electrostatic holding of a silicon wafer (col 21, lines 35-36).
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al (9,798,251) and further in view of Ooshio et al (4,645,218) (hereinafter “Ooshio”).
Regarding claim 5, Lafarre discloses the holding apparatus according to claim 1, wherein the base body comprises Si- infiltrated SiC  (col 14, lines 49-52) and spacings between the burls (top side of spacing between 106, fig.18), however Lafarre does not disclose the base body has carbon enrichment on its top side in the spacings between the burls.
Ooshio teaches the base body (fig.1, 1) has carbon enrichment (col 3, lines 21-24) on its top side in the spacings between the burls (1a, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding apparatus of Lafarre to include carbon layer of Ooshio to provide the advantage of preventing the generation of impure matters and providing high thermal conductivity to the holding apparatus (Ooshio col 2, lines 5-7).
Regarding claim 6, Lafarre discloses the holding apparatus according to claim 1, however Lafarre does not disclose further comprising a cover layer, which is arranged on the burls and on edge sections of the insulating layer, which abut the burls.
Ooshio teaches further comprising a cover layer (8), which is arranged on the burls (1a) and on edge sections of the insulating layer (3), which abut the burls (1a). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding apparatus of Lafarre to include a cover layer of Ooshio to provide the advantage of preventing the generation of impure matters and providing high thermal conductivity to the holding apparatus (Ooshio col 2, lines 5-7).
Allowable Subject Matter
Claims 4, 11-12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 4 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially, wherein the base body has in spacings between the burls a roughness, which is determined by at least one of projecting unevennesses with a height less than a thickness of the insulating layer and adhesion- promoting depressions in the base body.
Claim 11 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially, the Claim 12 is indicated as containing allowable subject matter based on dependency on claim 11.
Claim 14 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 14, especially, wherein: the bottom surfaces have projections with plane front surfaces, which extend parallel to the extension of the dielectric disc, and the dielectric disc is aligned relative to the burl support plane through the placing of the dielectric disc with the projections of the floor surfaces onto the burls.
Claim 17 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially, having at least one of the steps: formation of the base body in the spacings between the burls with a roughness which is determined by at least one of projecting unevennesses with a height less than a thickness of the insulating layer and adhesion-promoting depressions in the base body, production of the base body from Si-infiltrated SiC and carbon enrichment in the spacings between the burls, and formation of a cover layer, which is arranged on the burls.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiramatsu et al (2004/0117977) discloses electrostatic chuck with rough surface between projections in fig.14b.
Logan et al (5,099,571) disclose an electrostatic chuck having an electrode split into two sections, the sections joined through a tapered joint and bonded using epoxy, with an insulator covering the top of the joined sections to form a clamped surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/BART ILIYA/Examiner, Art Unit 2839               

/KEVIN J COMBER/Primary Examiner, Art Unit 2839